DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-13, and 15-16 are pending and examined below. This action is in response to the claims filed 3/18/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks page 10 filed on 3/18/21, regarding the combination and utilization of Lee are moot in view of amendments filed 3/18/21.

Applicant’s arguments, see Applicant Remarks page 9 filed on 3/18/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 3/18/21. Claim 35 U.S.C. § 103 rejections to claims 1-4, 6-13, and 15-16 are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Krumm et al. (US 2010/0305850) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2014/0347484) in view of Clarke et al. (US 2015/0151725) and Krumm et al. (US 2010/0305850).

Regarding claims 1, 8, 9, and 10, Byun discloses a method for providing environment information of a vehicle including a method for precisely locating a position of a transportation vehicle in an environment, the method comprising (¶11-16 – surrounding environment information which can prevent the vehicle from departing a lane corresponding to the recited precise location of a transportation vehicle in an environment given that it is locating the vehicle with relation to lane sizing therefore is precisely located): 
in an apparatus in the transportation vehicle (¶37): 
capturing an image sequence of the environment of the transportation vehicle by at least one camera (¶50-53 – image information acquisition unit 121 corresponds to the recited camera, forming 3D spatial coordinates implies the recited image sequence), 
generating object information by identifying and classifying objects in the captured image sequence by using a computer processor (¶50-53 – object information including type, size, location, and velocity corresponding to the recited object information by identifying and classifying objects from image information acquisition unit corresponding to the recited captured image sequence where ¶43 discloses a division and classification procedure and ¶72 discloses a processor 221 corresponding to the recited computer processor), 
determining object positions of the objects relative to the motorized transportation vehicle by the computer processor (¶53 – object information to corresponds to the recited object positions and second object information extraction unit and ¶72 discloses a processor 221 corresponding to the recited computer processor), 
defining a section in the environment, the environment section having a predetermined size and predetermined boundaries (¶67-68 – 3D spatial coordinate information corresponds to the recited section in the environment, extracted lane information and the extracted object information correspond to the recited predetermined size and predetermined boundaries), 
assigning the identified and classified objects to the determined object positions in the defined environment section (¶67-68 – step s160, convert object information to 3D spatial coordinates corresponds to assigning the identified and classified objects, object information to corresponds to the recited object positions, and 3D spatial coordinate information corresponds to the recited section in the environment), 
determining, by the computer processor, a lane in which the transportation vehicle in the environment section (¶51-53 – second object information extraction unit and ¶72 discloses a processor 221 corresponding to the recited computer processor), and 
transmitting, by a transmitting device, the object information and the object positions of the identified and classified objects, section information relating to the defined environment section, lane information and an item of time information for the environment section to a management device (¶43 and ¶54-57 -second transmission unit 125 corresponds to the recited transmitting device, converted lane information and object information ; 
in the management device (¶57 - information matching unit corresponds to the recited management device): 
receiving the object information and the object positions of the identified and classified objects, the section information relating to the defined environment section, the lane information and the item of  time information for the environment section from the apparatus (¶54-57 -second transmission unit 125 corresponds to the recited transmitting device, converted lane information and object information corresponds to the recited object and lane information, time synchronization corresponds to the recited time information, and 3D spatial coordinate information corresponds to the recited section),
comparing the received information relating to the environment section with a digital map based on the object information and object positions of the identified and classified objects, the section information relating to the defined environment section, the lane information and the item of time information for the environment section (Fig. 4 and ¶68-69 disclose the comparison of the received information where predefined spatial coordinates correspond to the recited digital map), 
determining a corresponding environment section in the digital map (¶68-69 - 3D spatial coordinate information corresponds to the recited section and predefined spatial coordinates correspond to the recited digital map), and 
transmitting digital location environmental data corresponding to the environment section to the apparatus (¶74 - providing the surrounding environment information of the vehicle); and 
in the apparatus in the transportation vehicle (¶37): 
receiving the digital location environmental data from the management device by a receiving device of the transportation vehicle apparatus (¶54-57 – information integration unit corresponds to the recited receiving device), 
comparing, by the computer processor, the received digital location environmental data with the defined environment section (Fig. 4 and ¶68-69 disclose the comparison of the received information where 3D spatial coordinate information corresponds to the recited section and second object information extraction unit and ¶72 discloses a processor 221 corresponding to the recited computer processor), and 
locating, by the computer processor, the transportation vehicle in the environment based on the comparison of the received digital location environmental data with the defined environment section (¶67 – the location information in the 3D spatial coordinate system correspond to the recited location of the transportation vehicle and ¶72 discloses a processor 221 corresponding to the recited computer processor),
comparison of the received information relating to the environment section with a digital location data based on the object information and the object positions of the identified and classified objects, the section information relating to the defined environment section, the lane information and the item of time information for the environment section (Fig. 4 and ¶68-69 disclose the comparison of the received information)

However, Clarke discloses a driver assist navigation system including a remote map database and a system for implementing and managing them (Clarke ¶98 – map database 160 or a portion thereof may be located remotely with respect to other components of system 100).
determining one or more items of position information corresponding to the defined environment section by a global positioning device (¶95 – position sensor may include a GPS receiver), and 
transmitting, by a transmitting device, the object information the object positions of the identified and classified objects, section information relating to the defined environment section, lane information, an item of time information for the environment section, and the one or more items of position information corresponding to the defined environment section determined by the global positioning device to a map management device that is remote from the apparatus of the transportation vehicle (¶98 and ¶175-177 – map database 160 or a portion thereof may be located remotely with respect to other components of system 100 (e.g., processing unit 110) corresponding to the recited map management device that is remote from the transportation vehicle, image data is transmitted to the processing unit including candidate objects corresponding to the recited identified and classified objects utilizing a plurality of images in a multi-frame analysis corresponding to the recited item of time information where ; 
the one or more items of position information corresponding to the defined environment section determined by the global positioning device received from the transportation vehicle and the other transportation vehicles to update or create a digital map (¶95, ¶103, and ¶175-177 - position information from position sensor 130 may be made available to applications processor 180 and/or image processor 190 corresponding to the recited inclusion of position information from a GPS, where the images and data are used to create a 3D map of the road in front of the vehicle). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS of Clarke with the environmental information system of Byun in order to allow the autonomous vehicle to identify its environment and navigate without input from a human operator (Clarke - ¶5).  
While Clarke does disclose receiving the object information and the object positions of the identified and classified objects, the section information relating to the defined environment section, the lane information, the item of time information for the environment section, and the one or more items of position information corresponding to the defined environment section determined by the global positioning device from the apparatus, receiving object information and object positions of identified and classified objects, section information relating to defined environment section, lane information, an item of time information for an environment section, and one or more items of position information corresponding to defined environment section determined by global positioning devices from apparatuses (¶98 and ¶175-177 – map database 160 or a portion thereof may be located remotely with respect to other components of system 100 (e.g., processing unit 110) corresponding to the recited map management device that is remote from the transportation vehicle, image data is transmitted to the processing unit including candidate objects corresponding to the recited identified and classified objects utilizing a plurality of images in a multi-frame analysis corresponding to the recited item of time information where ¶95 position information from position sensor 130 may be made available to applications processor 180 and/or image processor 190 corresponding to the recited inclusion of position information from a GPS), it does not disclose utilizing GPS information from other vehicles.
However, Krumm discloses a system for creating electronic maps based on GPS positioning data from a plurality of vehicles (¶21).  The combination of the environmental data object recognition and classification of Byun with the map database object information identification and map creation of Clarke with the plurality of vehicle GPS data map creation of Krumm fully discloses the elements claimed above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the environmental data object recognition and classification of Byun with the map database object information identification and map creation of Clarke with the plurality of vehicle GPS data map creation of Krumm in order to improve the accuracy of maps, such as electronic maps, is needed for proper route planning, and roadways and other vehicular travel routes can often change due to construction, new roads, or other conditions (Krumm - ¶1).

 the determined lane in the environment section is described by a corridor comprising a left-hand lane boundary and a right-hand lane boundary, the left-hand lane boundary and the right-hand lane boundary each being described as lane functions (¶274 – path points define the recited section, lane marks left edge and right edge correspond to the recited left-hand and right-hand lane boundaries and being represented by a polynomial corresponds to the recited lane functions).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the boundary conditions of Clarke with the environmental information system of Byun in order to allow the autonomous vehicle to identify its environment and navigate without input from a human operator (Clarke - ¶5).  

Regarding claims 3 and 12, Byun does not disclose defining the section with a third degree polynomial however Clarke further discloses the lane functions are third-degree polynomial functions (¶274). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the boundary conditions of Clarke with the environmental information system of Byun in order to allow the autonomous vehicle to identify its environment and navigate without input from a human operator (Clarke - ¶5).  

 (¶74 - providing the surrounding environment information of the vehicle) but doesn’t explicitly disclose the section being defined by a left-hand and right-hand lane boundary.
However, Clarke further discloses the locating of the transportation vehicle in the defined environment section is performed by comparing the left-hand lane boundary and the right-hand lane boundary and/or the associated lane functions with the digital map environmental data received for the defined environment section (¶98 and ¶274 – map database 160 or a portion thereof may be located remotely with respect to other components of system 100 and primary vehicle 200a corresponds to the recited transportation vehicle, path points define the recited section, lane marks left edge and right edge correspond to the recited left-hand and right-hand lane boundaries and being represented by a polynomial corresponds to the recited lane functions). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the boundary conditions of Clarke with the environmental information system of Byun in order to allow the autonomous vehicle to identify its environment and navigate without input from a human operator (Clarke - ¶5).  
                              
Regarding claims 6 and 15, Byun further discloses the object positions for the objects in the environment of the transportation vehicle determined relative to the transportation vehicle are determined from the received digital location environmental data (¶66-68 – step s160, object information to corresponds to the recited object positions, and environment information corresponds to the recited environmental data). 

However, Clarke further discloses a remote map database and a system for implementing and managing them (Clarke ¶98 – map database 160 or a portion thereof may be located remotely with respect to other components of system 100).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the mapping system of Clarke with the environmental information system of Byun in order to allow the autonomous vehicle to identify its environment and navigate without input from a human operator (Clarke - ¶5).  

Regarding claims 7 and 16, Byun further discloses the management device classifies objects contained in the digital location environmental data either as landmarks or as obstacles (¶57 and ¶62 – information matching unit corresponds to the recited management device and a building corresponds to the recited landmark). 
Byun does not explicitly disclose the use of a remote map, however Clarke further discloses a map database and a system for implementing and managing them (Clarke ¶98 – map database 160 or a portion thereof may be located remotely with respect to other components of system 100).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the mapping system of Clarke with the environmental information system of  

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kmiecik et al. (US 2012/0004845) discloses a system of improving the accuracy of digital maps using GPS probe data from multiple vehicles over time (¶37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665